DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receive impedance location module; a compute transformed impedance location module; a determine difference module; a determine impedance shift module; an apply second registration module in claims 35-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21, 29, and 35, the limitation “wherein an impedance electrode is pruned when located outside of the electromagnetic registration” renders the claim indefinite.  The boundaries of the term “outside of the electromagnetic registration” have not been clearly defined.  Claim 21 for example refers to a method step of “applying an electromagnetic registration…using the electromagnetic registration…outside of the electromagnetic registration”.  It is unclear in step of applying an electromagnetic registration, what may be considered “outside of the electromagnetic registration” and what may be considered “inside” the electromagnetic registration.  Applicant has not defined the electromagnetic registration in terms of what may be considered “outside”.
In claims 29 and 35, the claims refer to a “first” and a “second” electromagnetic registration, therefore, the term “the electromagnetic registration” lacks antecedent basis.  It should be clarified which of the electromagnetic registration is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-30 and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Peng et al. (US 2012/0004533; hereinafter Peng).
Olson shows a method for correction of an impedance shift in an impedance based coordinate system, comprising: receiving a shifted impedance location of an electrode in a shifted impedance based coordinate system ([0057], [0060]); and applying an electromagnetic registration to transform the shifted impedance location of the electrode from the shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the electromagnetic registration (new mapping function; [0057], [0060]).  
Also, wherein the method includes generating the electromagnetic registration ([0057], [0060]);  generating the electromagnetic registration includes generating a new direct electromagnetic registration between the shifted impedance based coordinate system and the magnetic based coordinate system based on an impedance shift associated with the shifted impedance location of the electrode ([0057], [0060]); and applying the electromagnetic registration includes applying the new direct electromagnetic registration to the shifted impedance location of the electrode ([0042], [0045], [0056]); further comprising generating a new shift corrected location of the electrode based on application of the new direct electromagnetic registration ([0057], [0060]); wherein the method includes: transforming the shifted impedance location of the electrode to a pre-shifted impedance location of the electrode ([0057], [0060]); and applying a pre-shifted electromagnetic registration to the pre-shifted impedance location of the electrode to transform the pre-shifted impedance location of the electrode into the shift corrected location of the electrode in the magnetic based coordinate system ([0057], [0060]); wherein transforming the shifted impedance location of the electrode to the pre-shifted impedance location of the electrode includes transforming the shifted impedance location of the electrode using a magnetic location of a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); applying a pre-shifted electromagnetic registration to the shifted impedance location of the electrode to transform the shifted impedance location into a shifted transformed impedance location of the electrode; and applying a mapping between a pre-shifted transformed impedance based coordinate system and a shifted transformed impedance based coordinate system to the shifted transformed impedance location of the electrode to determine the shift corrected location of the electrode in the magnetic based coordinate system (mapping function, [0039]); wherein the shifted impedance location includes an impedance location that has been shifted as a result of an impedance shift ([0042], [0045], [0056]).
Also, a method for detection and correction of an impedance shift in an impedance based coordinate system, comprising: receiving an impedance location of an electrode in an impedance based coordinate system and a magnetic location of a magnetic position sensor in a magnetic based coordinate system ([0021], fig. 1);Page 4 of 8Application No. 16/662,737 Preliminary Amendment dated 26 February 2020 Attorney Docket No.: CD-1054USC1/065513-002199computing a transformed impedance location of the magnetic position sensor using a first electromagnetic registration between the impedance based coordinate system and the magnetic based coordinate system (mapping function, [0039]); determining a difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057); determining that an impedance shift exists based on the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057]); and applying a second electromagnetic registration, in response to the determination that the impedance shift exists, to transform the impedance location of the electrode from a shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the second electromagnetic registration ([0060]); wherein determining the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor includes determining a mean of the difference over a first time scale (mean value coordinates algorithm; [0049]); wherein the electrode and the magnetic position sensor are disposed on a same catheter (catheter 13 of hybrid localization system; [0027], [0037], [0041]); further comprising providing an indication to a user to take corrective action in response to determining that the impedance shift exists ([0009]).  
Also, a means for detection and correction of an impedance shift in an impedance based coordinate system, comprising: a receive impedance location module configured to receive an impedance location of an electrode in an impedance based coordinate system and a magnetic location of a magnetic position sensor in a magnetic based coordinate system ([0021], fig. 1); a compute transformed impedance location module configured to compute a transformed impedance location of the magnetic position sensor using a first electromagnetic registration between the impedance based coordinate system and the magnetic based coordinate system (mapping function, [0039]); a determine difference module configured to determine a difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057]); a determine impedance shift module configured to determine that an impedance shift exists based on the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057]); and an apply second registration module configured to apply a second electromagnetic registration, in response to the determination that the impedance shift exists, to transform the impedance location of the electrode from a shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the second electromagnetic registration ([0060]);  wherein the first electromagnetic registration and the second electromagnetic registration are the same ([0060]);  wherein first electromagnetic registration is a pre-shifted electromagnetic registration and the second electromagnetic registration is a new direct electromagnetic registration ([0060]); determining a statistical significance of the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor (divergence threshold, [0060]-[0067]); further comprising determining that an impedance shift exists if the magnitude of the difference exceeds a threshold and the statistical significance of the difference exceeds a threshold (divergence threshold; [0060]-[0067]); further comprising providing an indication to a user to take corrective action in response to determining that the impedance shift exists ([0009]).
Olson fails to show wherein the impedance location of the electrode is pruned when located outside of the electromagnetic registration.
Peng discloses optimization of multiple candidates in medical device feature tracking.  Peng teaches wherein the impedance location of the electrode is pruned when located outside of the electromagnetic registration (pruning by checking validity; [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Olson to apply a pruning technique to remove improper reference locations as taught by Peng, as this will provide further accuracy in identifying the correct shifted location by removing inaccurate data from the dataset.  In particular, Olson teaches updating the dataset to refine and more accurately determine the location information when anomalies occur during the procedure.  The reference locations may be updated when for example they shift/move to a new position (Olson, [0060]-[0061).  Peng teaches a pruning technique which aids in more accurately determining the location information, by checking the validity of the reference locations (Peng, [0057]-[0058]).  As Olson describes updating the location information using the obtained electromagnetic registration data, it would have been obvious to one of ordinary skill in the art to apply a pruning technique as taught by Peng, to further improve the accuracy of the updating of the location information of the electrodes.


Allowable Subject Matter
Claims 31 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the specific calculations set forth in claims 31-32, determining a covariance of the difference over a time scale.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793